              Case 2:16-cr-00110-TLN Document 187 Filed 04/06/21 Page 1 of 2


     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5                       IN THE UNITED STATES DISTRICT COURT FOR THE

6                                EASTERN DISTRICT OF CALIFORNIA

7

8
                                                      Case Number: 2:16-cr-110 TLN
9
                                                      STIPULATION AND ORDER SETTING
10   THE UNITED STAES OF AMERICA,                     BRIEFING SCHEDULE
11                           Plaintiff,

12   v.

13   JORGE BENAL FARIAS,
14
                             Defendant.
15

16

17

18
            Plaintiff United States of America, by and through its counsel of record, and the
19
     Defendant, by and through counsel of record, hereby stipulate to establish a Briefing Schedule
20
     for Defendant’s Motion for Compassionate Release.
21
     The parties therefore stipulate as follows:
22

23
     Cesar Figueroa’s opening brief filed          April 5, 2021
24
     Opposition by the Government filed by         April 19th, 2021
25
     Reply by Cesar Figueroa                       April 26, 2021

                                                      1
              Case 2:16-cr-00110-TLN Document 187 Filed 04/06/21 Page 2 of 2



1

2

3    IT IS SO STIPULATED
4    Dated: April 5, 2021
5    Respectfully submitted
6    /s/ Olaf W. Hedberg                                             /s/ Justin Lee
7
     Olaf W. Hedberg                                                  Justin Lee
     Attorney for Jorge Bernal Farias                           Assistant United States Attorney
8

9

10

11
                                                ORDER
12

13
            The Briefing Schedule and hearing date listed above is hereby adopted.
14

15   IT IS SO ORDERED.

16

17   Dated: April 5, 2021
                                                          Troy L. Nunley
18                                                        United States District Judge
19

20

21

22

23

24

25


                                                   2
